ON PETITION FOR REHEARING
In our original opinion we approved the rule of the hospital relating to surgery which required a surgeon to have had one year service as an intern in an approved hospital, and 12, 13.  three years of surgical training which meets the approval of the American College of Surgeons. We construe this rule to mean three years of training of the standard approved by the American College of Surgeons. It was an adoption of a certain standard of training which has not been shown to be unreasonable and was not in any sense a delegation of authority to the American College of Surgeons to determine whether that standard had been complied with in each instance — that determination rests with the board of trustees of the hospital.
The petition for rehearing is denied.
NOTE. — Reported in 85 N.E.2d 365. *Page 229